               Case 3:21-cr-00155-JD Document 12 Filed 06/03/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHAEL G. PITMAN (DCBN 484164)
   Assistant United States Attorney
 5 150 Almaden Boulevard, Suite 900
   San Jose, CA 95113
 6 Telephone: (408) 535-5040
   Facsimile:     (408) 535-5081
 7 Email: michael.pitman@usdoj.gov

 8 COREY J. SMITH (MABN 553615)
   Senior Litigation Counsel
 9 United States Department of Justice

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14     UNITED STATES OF AMERICA,                           Criminal No. 3:21-CR-00155-JD

15            Plaintiff,                                  AMENDED STIPULATION AND
                                                          [PROPOSED] ORDER AUTHORIZING
16                                                        DISCLOSURE OF TAXPAYER RETURN
                             v.                           INFORMATION AND PROTECTIVE ORDER
17
       CARLOS E. KEPKE,
18
              Defendant.
19

20          With the agreement of the parties, the Court enters the following Order:

21          Upon receipt of a discovery request, the United States will produce documents and other

22 materials pertaining to Defendant and the charged offenses to defense counsel. The discovery to be

23 provided by the government in this case will include sensitive proprietary, financial, banking, and tax

24 return information, including the following categories of evidence (collectively, “Protected

25 Information”):

26          1. Personal Identifying Information of individuals (other than his or her name), including the

27              person’s date of birth, social security number, residence or business address, telephone

28              numbers, email addresses, driver’s license number, professional license number, family
      AMENDED STIPULATION AND [PROPOSED] ORDER       1
      AUTHORIZING DISCLOSURE OF TAXPAYER RETURN
      INFORMATION AND PROTECTIVE ORDER
      Case No.: 3:21-CR-00155-JD
                Case 3:21-cr-00155-JD Document 12 Filed 06/03/21 Page 2 of 4




 1              members names, or criminal histories (“Personal Identifying Information”);

 2          2. Financial information of individuals or businesses, including bank account numbers, credit or

 3              debit card numbers, account passwords, contact information, and taxpayer identification

 4              numbers, but not including parties’ names (“Financial Information”);

 5          3. Medical records or other patient information of individuals covered by the Health Insurance

 6              Portability and Accountability Act of 1996 (HIPAA) (“Medical Information”); and

 7          4. Tax Return Information, as defined by Title 26, United States, Code, Section 6103(b)(1) and

 8              (2), pertaining to individuals and entities other than Defendant.

 9          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

10          IT IS HEREBY ORDERED that, pursuant to Fed. R. Crim. P. 16(d)(1), Defendant, defense

11 counsel of record, their investigators, assistants, and employees, as well as any experts or consultants

12 retained to assist with the preparation of the defense in this case (collectively, “the defense team”), may

13 review all discovery provided by the government in unredacted form. However, no member of the

14 defense team may provide any person who is not a member of the defense team with copies of, or permit

15 any person who is not a member of the defense team to make copies of, or have unsupervised access to,

16 any discovery provided by the government that contains Protected Information, unless the Personal

17 Identifying Information, Financial Information, and/or Medical Information has first been entirely

18 redacted from the discovery materials.

19          All members of the defense team shall be provided a copy of this Order, and shall initial and date

20 the Order reflecting their agreement to be bound by it, before accessing any discovery provided by the

21 government.

22          The discovery provided by the government may only be used for the specific purpose of

23 preparing or presenting a defense in this matter, unless specifically authorized by the Court.

24          This Order shall also apply to any copies made of any materials covered by this Order.

25          IT IS FURTHER ORDERED that discovery provided by the government that includes tax

26 return information of third parties, as defined by 26 U.S.C. 6103(b)(1) and (2), is provided pursuant 26

27 U.S.C. 6103(h)(4). Defendant and his counsel shall maintain the confidentiality of all tax return

28 information provided by the government in discovery, other than material that clearly pertains to
      AMENDED STIPULATION AND [PROPOSED] ORDER        2
      AUTHORIZING DISCLOSURE OF TAXPAYER RETURN
      INFORMATION AND PROTECTIVE ORDER
      Case No.: 3:21-CR-00155-JD
                  Case 3:21-cr-00155-JD Document 12 Filed 06/03/21 Page 3 of 4




 1 Defendant and does not contain tax return information regarding any other individual or entity, in

 2 accordance with 26 U.S.C. 6103(a) and this Order.

 3             IT IS FURTHER ORDERED that neither Defendant nor any member of the defense team shall

 4 provide copies of any discovery provided by the government – if the material constitutes or contains

 5 Protected Information within the meaning of this Order – to any person who is not a member of the

 6 defense team, or make any public disclosure of the same, other than in a court filing, unless specifically

 7 authorized by the Court. No provision of this Order shall prevent defense counsel from reviewing

 8 discovery provided by the government with potential trial witnesses, as necessary to prepare for trial. If

 9 a party files a pleading that references or contains or attaches Protected Information, that filing must be

10 under seal.1

11             IT IS FURTHER ORDERED that defense counsel shall return materials subject to this Order

12 (including any copies) to the United States within 28 days after whichever event occurs last in time:

13 dismissal of all charges against Defendant; Defendant’s acquittal; Defendant’s sentencing; or the

14 conclusion of any direct appeal. After the United States receives documents and materials subject to this

15 Order, it shall maintain those documents and materials until the period for filing a motion under 28

16 U.S.C. § 2255 has expired. After the statutory period for filing a motion under 28 U.S.C. § 2255 has

17 expired, the United States is free to destroy documents and materials subject to this Order. If Defendant

18 is represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

19 counsel with the documents and materials subject to this Order under the terms of this Order.

20 Defendant’s attorney in any motion under 28 U.S.C. § 2255 shall return the documents and materials

21 subject to this Order within 28 days after the district court’s ruling on the motion or 28 days after the

22 conclusion of any direct appeal of the district court’s order denying the motion, whichever is later. This

23 stipulation is without prejudice to either party applying to the Court to modify the terms of any

24 protective order. This Court shall retain jurisdiction to modify this Order upon motion of either party

25 \\

26 \\

27
     1
28     The parties are required to file a motion to place documents under seal in accordance with the Court’s
     local rules. See Crim. L.R. 56-1.
         AMENDED STIPULATION AND [PROPOSED] ORDER     3
         AUTHORIZING DISCLOSURE OF TAXPAYER RETURN
         INFORMATION AND PROTECTIVE ORDER
         Case No.: 3:21-CR-00155-JD
               Case 3:21-cr-00155-JD Document 12 Filed 06/03/21 Page 4 of 4




 1 even after the conclusion of district court proceedings in this case.

 2          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 3 counsel for the defendant to file this stipulation and proposed order.

 4

 5    IT IS SO STIPULATED.

 6     DATED: June 3, 2021                                STEPHANIE M. HINDS
                                                          Acting United States Attorney
 7
                                                          s/ Michael G. Pitman
 8                                                        MICHAEL G. PITMAN
                                                          Assistant United States Attorney
 9                                                        COREY J. SMITH
                                                          Senior Litigation Counsel
10
                                                          Attorneys for United States of America
11

12

13
                                                          s/ Grant P. Fondo
14                                                        GRANT P. FONDO
15                                                        Specially Appearing for Defendant Carlos E. Kepke
16

17

18     IT IS SO ORDERED.                                  _________________________
19                                                        THE HON. JAMES DONATO
       DATED:                                             United States District Judge
20

21

22

23

24

25

26

27

28
     AMENDED STIPULATION AND [PROPOSED] ORDER         4
     AUTHORIZING DISCLOSURE OF TAXPAYER RETURN
     INFORMATION AND PROTECTIVE ORDER
     Case No.: 3:21-CR-00155-JD
